    ,,                                                                                                                                                            I
                                                                                                                                                                  I   I
                                                                                                                                                                          •




•
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!   }   0
                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November I, 1987)


~\L
                                            v.

    ·-·-"                        Aldair Barreto-Mendoza                                      Case Number: 2:19-mj-8532

                                                                                             David R. Silldorf
                                                                                             Defendant's Attorney


            REGISTRATION NO. 83468298
                                                                                                                         ---·-.. ·-F-i._i ···-·r:o~-i
                                                                                                                                          -·'""""                     I
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~-+-~-+-~~~~~~~---
                                                                                                                        r
             D was found guilty to count(s)
               after a plea of not guilty.                                                     tBY ~---_:___ :,_J,.&!~PUT~J
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                               Count Number(s)
            8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                      1

             D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~---~~~~


             D Count(s)                                                                       dismissed on the motion of the Uhited States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           IZI TIME SERVED                              D                                          days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                           charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, February 26, 2019
                                     /?
                                    /:{/                                             Date of Imposition of Sentence
                               /ifjpef
            Received        ,?J
                          ~~-'-"'-~~~~~-
                         DUS M




            Clerk's Office Copy                                                                                                           2:19-mj-8)32
